02/25/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: OP 22-0092


                                       OP 22-0092

                                                                    FEB 25 2022
RONALD MASCARENA,                                                 Bowen
                                                                          Greenwood
                                                                         Supreme Court
                                                                Clerk of    Montana
                                                                   State of
              Petitioner,
       v.
                                                                    ORDER
LT. JASON VALDEZ, YELLOWSTONE
COUNTY DETENTION CENTER,

              Respondent.



      Ronald Mascarena has filed a Petition for Writ of Habeas Corpus, indicating that
his sentence upon revocation is longer than the law allows, pursuant to § 46-18-
203(7)(a)(ii)(A) or (B), MCA. Mascarena's arguments are not entirely clear, and may
advance a flawed theory, but review of the petition raises a question about the legality of
his revocation sentence for an apparent compliance violation. Section 46-18-203(7)(a)(iii),
MCA; § 46-23-1001(3)(a) (b), and (d), MCA. We deem it appropriate to obtain a response
from the State. Therefore,
       IT IS ORDERED that the Department of Corrections or the Attorney General is
GRANTED thirty days from the date of this Order in which to prepare, file, and serve a
written response to the petition for a writ of habeas corpus, supported by any appropriate
exhibits. No extensions of time will be granted.
       The Clerk of the Supreme Court is directed to provide a copy of this Order to counsel
for the Department of Corrections and to the Attorney General, and to Petitioner personally.
       DATED this ZS.- ty of February, 2022.